UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6567



In Re:   BERNARD S. LEVI,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-00-2318)


Submitted:   May 16, 2002                    Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bernard S. Levi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Bernard S. Levi filed this mandamus petition seeking to compel

prison officials to restrain from tampering with his legal mail.

Mandamus is a drastic remedy only to be used in extraordinary

circumstances.    In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).

Mandamus relief is available only when the petitioner has a clear

and indisputable right to the relief sought and there are no other

adequate means for obtaining the requested relief.      Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); Beard, 811 F.2d at

826.   Levi has not demonstrated his right to the relief sought and

he has an adequate remedy in that he may file a civil complaint in

district court.   We find Levi is not entitled to the drastic remedy

of mandamus relief.

       We grant Levi’s motion for leave to proceed in forma pauperis

and deny as unnecessary Levi’s motion to waive the filing fee.    We

deny Levi’s motions for a preliminary injunction and temporary

restraining order. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                  2